DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 have been amended to recite, in part, “and wherein the period of time is specified as a predetermined multiple of a target duration”. 
The applicant have pointed to par.[0267] and fig.13 of the applicants disclosure to teach the above limitation. However, the disclosure at par.[0267] does not disclose that the end marker is a multiple of a target duration. In fact, the disclosure at par.[0267] does not disclose that the end marker is a multiple of anything. Instead, the disclosure teaches “For example, in one embodiment, the client device can be required to start from a media file that is more than three target durations from the end of the playlist file.”. That is, the applicants disclosure teaches moving the start point to more than three durations, or no later than three durations than the end point. Thus, the disclosure teaches if no end-list tag is present then requiring to start a media file that is more than three target durations. With regard to a multiple, the disclosure teaches a minimum playlist duration can be set as a multiple of a target duration, which specifies a maximum duration of a media file. The claims stand as rejected. 

 



Response to Arguments
Applicant’s arguments, see 112 Rejections, filed 10/24/2022, with respect to Batson have been considered, however, the applicants amendments are still considered to be rejected under 112(a) as described above. For example, the applicants have directed examiners attention to par.[0267] of the applicants publication (US 2020/0314161 A1), which describes determining whether an endlist tag or marker is present in the playlist. The specification recites, “If such an endlist tag is present, then the method of FIG. 13 can stop as no new content will be added to the playlist, so there is no need to enforce the rule in operation 1303 in one embodiment. On the other hand, if there is no endlist tag present in the playlist, then a rule can be enforced at a client device which requires a start point to be at least a period of time before an end of the playlist file. The period of time can be specified based upon target durations of the media files. For example, in one embodiment, the client device can be required to start from a media file that is more than three target durations from the end of the playlist file”. Thus, the disclosure teaches that the a media file starts at least more than three durations than the end. The disclosure does not teach, and/or reasonably suggest “and, wherein the period of time is specified as a predetermined multiple of a target duration”. In fact, the disclosure only requires that the start point being more than three. Thus, the claims stand as rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biderman et al. (US 2010/0169459 A1) “Variant Streams for Real-Time or Near Real-Time Streaming” par.[0093 and 0112]
Jaouen et al. (US 2012/0271688 A1) “Method of Switching Media Content for a Mobile Apparatus”
Biderman et al. (US 2011/0072105 A1) “Variant Streams for Real-Time or Near Real-Time Streaming to Provide Failover Protection”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411